TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00446-CR


Brian Dean Allen, Appellant

v.

The State of Texas, Appellee




FROM COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
NO. 08-00273-2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Brian Dean Allen has filed a Motion to Dismiss Appeal.  We grant the motion and
dismiss this appeal.

 
  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed on Appellant's Motion
Filed:   November 13, 2009
Do Not Publish